 Case 2:20-cv-04709-RSWL-KS Document 17-7 Filed 07/31/20 Page 1 of 1 Page ID #:83




Manning Law Office, APC
20062 S.W. Birch Street, Suite 200
Newport Beach, CA 92660
(949) 200-8755


              Anthony Bouyer v. Kadima Investments, et al. Case No. 2:20-cv-
CLIENT:       04709-RSWL-KS
ACCOUNTING: ATTORNEY HOURS WORKED/Hourly Value
HOURLY RATE: $425
              Joseph R. Manning, Jr. (JRM) $450 / Associate Attorney (AA) $375

                                                                                                            Billing
                                                 Task                                   Attorney   Hours   Amount
     5/18/2020 Reviewed information received from client                                JRM          0.5   $225.00
     5/20/2020 Met with client and discussed case.                                      JRM         0.25   $112.50
               Examined the alleged violations of the ADA Access Guidelines at the      JRM
               property and confirmed they are not ADA compliant as set forth in the
     5/22/2020 Complaint.                                                                            1     $450.00
               Conducted research of public records to determine identities of          AA
     5/23/2020 business owner and owner of the real property                                       1.35    $506.25
     5/25/2020 Edit/draft complaint for filing.                                         JRM          1     $450.00
               Reviewed and executed the front matter (civil case coversheet,           AA
     5/27/2020 summons, etc.).                                                                      0.5    $187.50
               Reviewed court-issued summons, Notice of Assignment, Standing            AA
      6/1/2020 order.                                                                               0.4    $150.00
               Reviewed and executed the Request for Entry of Default; review file      AA
               generally to confirm service proper and effected as to proper
     6/26/2020 defendant.                                                                           0.7    $262.50
               Drafted delcaration on behalf of client in support of Plaintiff's        AA
               Application for Entry of Default Judgment. Contacted client to execute
      7/8/2020 declaration.                                                                         0.5    $187.50
               Drafted Notice of Motion and Motion for Application for Entry of         AA
               Default Judgment, and declaration in support. Compiled exhibits and
     7/31/2020 instructed staff to file.                                                            1.5    $562.50
     7/31/2020 Review Default Package and Approve                                       JRM         0.5    $225.00

                Litigation Expenses
                Filing Fees                                                                                 $400
                Service Cost                                                                                $138



                Total Bill                                                                                   $3,857
